II110th CONGRESS1st SessionS. 1016IN THE SENATE OF THE UNITED STATESMarch 28, 2007Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 ResourcesA BILLTo amend the Public Utility Regulatory Policies Act of
		  1978 to promote energy independence and self-sufficiency by providing for the
		  use of net metering by certain small electric energy generation systems, and
		  for other purposes.1.Short
			 titleThis Act may be cited as
			 the Solar Opportunity and Local Access
			 Rights Act.2.Net
			 metering and interconnection standards(a)In
			 generalSection 113 of the
			 Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2623) is amended by
			 adding at the end the following:(d)Net
				metering(1)DefinitionsIn
				this subsection and subsection (e):(A)Customer-generatorThe
				term customer-generator means the owner or operator of a qualified
				generation unit.(B)Electric
				generation unitThe term electric generation unit
				means—(i)a
				qualified generation unit; and(ii)any electric
				generation unit that qualifies for net metering under a net metering tariff or
				rule approved by a State.(C)Local
				distribution systemThe term local distribution
				system means any system for the distribution of electric energy to the
				ultimate consumer of the electricity, whether or not the owner or operator of
				the system is a retail electric supplier.(D)Net
				meteringThe term net
				metering means the process of—(i)measuring the difference between the
				electricity supplied to a customer-generator and the electricity generated by
				the customer-generator that is delivered to a local distribution system at the
				same point of interconnection during an applicable billing period; and(ii)providing an energy credit to the
				customer-generator in the form of a kilowatt-hour credit for each kilowatt-hour
				of energy produced by the customer-generator from a qualified generation
				unit.(E)Qualified
				generation unitThe term qualified generation unit
				means an electric energy generation unit that—(i)is a fuel cell or uses as the energy source
				of the unit solar energy, wind, biomass, geothermal energy, anaerobic
				digestion, or landfill gas, or a combination of the any of those
				sources;(ii)has a generating
				capacity of not more than 2,000 kilowatts;(iii)is located on
				premises that are owned, operated, leased, or otherwise controlled by the
				customer-generator;(iv)operates in
				parallel with the retail electric supplier; and(v)is
				intended primarily to offset all or part of the requirements of the
				customer-generator for electric energy.(F)Retail electric
				supplierThe term retail electric supplier means any
				electric utility that sells electric energy to the ultimate consumer of the
				energy.(2)AdoptionNot later than 1 year after the date of
				enactment of this subsection, each State regulatory authority (with respect to
				each electric utility for which the State regulatory authority has ratemaking
				authority), and each nonregulated electric utility, shall—(A)provide public notice and conduct a hearing
				with respect to the standards established under paragraph (3); and(B)on the basis of the hearing, adopt the
				standard.(3)Establishment of
				net metering standard(A)In
				generalEach retail electric supplier shall offer to arrange
				(either directly or through a local distribution company or other third party)
				to make net metering available, on a first-come, first-served basis, to each of
				the retail customers of the retail electric supplier in accordance with the
				requirements described in subparagraph (B) and other provisions of this
				subsection.(B)RequirementsThe
				requirements referred to in subparagraph (A) are, with respect to a retail
				electric supplier, that—(i)rates and charges
				and contract terms and conditions for the sale of electric energy to
				customer-generators shall be the same as the rates and charges and contract
				terms and conditions that would be applicable if the customer-generator did not
				own or operate a qualified generation unit and use a net metering system;
				and(ii)each retail electric supplier shall notify
				all of the retail customers of the retail electric supplier of the standard
				established under this paragraph as soon as practicable after the adoption of
				the standard.(4)Net energy
				measurement(A)In
				generalEach retail electric
				supplier shall arrange to provide to customer-generators who qualify for net
				metering under subsection (b) an electrical energy meter capable of net
				metering and measuring, to the maximum extent practicable, the flow of
				electricity to or from the customer, using a single meter and single
				register.(B)ImpracticabilityIn a case in which it is not practicable to
				provide a meter to a customer-generator under subparagraph (A), a retail
				electric supplier (either directly or through a local distribution company or
				other third party) shall, at the expense of the retail electric supplier,
				install 1 or more of those electric energy meters for the customer-generators
				concerned.(5)Billing(A)In
				generalEach retail electric
				supplier subject to subsection (b) shall calculate the electric energy
				consumption for a customer using a net metering system in accordance with
				subparagraphs (B) through (D).(B)Measurement of
				electricityThe retail
				electric supplier shall measure the net electricity produced or consumed during
				the billing period using the metering installed in accordance with paragraph
				(4).(C)Billing and
				crediting(i)BillingIf the electricity supplied by the retail
				electric supplier exceeds the electricity generated by the customer-generator
				during the billing period, the customer-generator shall be billed for the net
				electric energy supplied by the retail electric supplier in accordance with
				normal billing practices(ii)Crediting(I)In
				generalIf electric energy
				generated by the customer-generator exceeds the electric energy supplied by the
				retail electric supplier during the billing period, the customer-generator
				shall be billed for the appropriate customer charges for that billing period
				and credited for the excess electric energy generated during the billing
				period, with the credit appearing as a kilowatt-hour credit on the bill for the
				following billing period.(II)Application of
				creditsAny kilowatt-hour
				credits provided to a customer-generator under this clause shall be applied to
				customer-generator electric energy consumption on the following billing period
				bill (except for a billing period that ends in the next calendar year).(III)Carryover of
				unused creditsAt the
				beginning of each calendar year, any unused kilowatt-hour credits remaining
				from the preceding year will carry over to the new year.(D)Use of
				time-differentiated rates(i)In
				generalExcept as provided in
				clause (ii), if a customer-generator is using a meter and retail billing
				arrangement that has time-differentiated rates—(I)the kilowatt-hour credit shall be based on
				the ratio representing the difference in retail rates for each time-of-use
				rate; or(II)the credits shall be reflected on the bill
				of the customer-generator as a monetary credit reflecting retail rates at the
				time of generation of the electric energy by the customer-generator.(ii)Different
				tariffs or servicesA retail
				electric supplier shall offer a customer-generator the choice of a
				time-differentiated energy tariff rate or a nontime-differentiated energy
				tariff rate, if the retail electric supplier offers the choice to customers in
				the same rate class as the customer-generator.(6)Percent
				limitations(A)4 percent
				limitationThe standard
				established under this subsection shall not apply for a calendar year in the
				case of a customer-generator served by a local distribution company if the
				total generating capacity of all customer-generators with net metering systems
				served by the local distribution company in the calendar year is equal to or
				more than 4 percent of the capacity necessary to meet the average forecasted
				aggregate customer peak demand of the company for the calendar year.(B)2 percent
				limitationThe standard
				established under this subsection shall not apply for a calendar year in the
				case of a customer-generator served by a local distribution company if the
				total generating capacity of all customer-generators with net metering systems
				served by the local distribution company in the calendar year using a single
				type of qualified generation units (as described in paragraph (1)(D)(i)) is
				equal to or more than 2 percent of the capacity necessary to meet the average
				forecasted aggregate customer peak demand of the company for the calendar
				year.(C)Records and
				notice(i)RecordsEach retail electric supplier shall
				maintain, and make available to the public, records of—(I)the total generating capacity of
				customer-generators of the system of the retail electric supplier that are
				using net metering; and(II)the type of generating systems and energy
				source used by the electric generating systems used by the
				customer-generators.(ii)NoticeEach such retail electric supplier shall
				notify the State regulatory authority and the Commission at each time at which
				the total generating capacity of the customer-generators of the retail electric
				supplier reaches a level that equals or exceeds—(I)75 percent of the limitation specified in
				subparagraph (B); or(II)the limitation specified in subparagraph
				(B).(7)Ownership of
				credits(A)In
				generalFor purposes of
				Federal and State laws providing renewable energy credits or greenhouse gas
				credits, a customer-generator with a qualified generation unit and net metering
				shall be treated as owning and having title to the renewable energy attributes,
				renewable energy credits and greenhouse gas emission credits relating to any
				electricity produced by the qualified generation unit.(B)Retail electric
				suppliersNo retail electric
				supplier shall claim title to or ownership of any renewable energy attributes,
				renewable energy credits, or greenhouse gas emission credits of a
				customer-generator as a result of interconnecting the customer-generator or
				providing or offering the customer-generator net metering.(8)Safety and
				performance standards(A)In
				generalA qualified generation unit and net metering system used
				by a customer-generator shall meet all applicable safety and performance and
				reliability standards established by—(i)the national
				electrical code;(ii)the Institute of
				Electrical and Electronics Engineers;(iii)Underwriters
				Laboratories; or(iv)the American
				National Standards Institute.(B)Additional
				chargesThe Commission shall, after consultation with State
				regulatory authorities and nonregulated local distribution systems and after
				notice and opportunity for comment, prohibit by regulation the imposition of
				additional charges by retail electric suppliers and local distribution systems
				for equipment or services for safety or performance that are in addition to
				those necessary to meet the standards and requirements referred to in
				subparagraph (A) and subsection (e).(9)Determination of
				compliance(A)In
				generalAny State regulatory
				authority (with respect to each electric utility for which the authority has
				ratemaking authority), and each nonregulated electric utility, may apply to the
				Commission for a determination that any State net metering requirement or
				regulations complies with this subsection.(B)OrdersIn the absence of a determination under
				subparagraph (A), the Commission, on the motion of the Commission or pursuant
				to the petition of any interested person, may, after notice and opportunity for
				a hearing on the record, issue an order requiring against any retail electric
				supplier or local distribution company to require compliance with this
				subsection.(C)Penalties(i)In
				generalAny person who
				violates this subsection or any order of the Commission under this subsection
				shall be subject to a civil penalty in the amount of $10,000 for each day that
				the violation continues.(ii)AssessmentThe penalty may be assessed by the
				Commission, after notice and opportunity for hearing, in the same manner as
				penalties are assessed under section 31(d) of the Federal Power Act (16 U.S.C.
				823b(d)).(e)Interconnection
				standards(1)Model
				standards(A)In
				generalNot later than 1 year
				after the date of enactment of this subsection, the Commission shall publish
				model standards for the physical connection between local distribution systems
				and qualified generation units and electric generation units that—(i)are qualified generation units (as defined
				in subsection (d)(1)(D) (other than clause (ii) of subsection (d)(1)(D));
				and(ii)do not exceed 20,000 kilowatts of
				capacity.(B)PurposesThe model standards shall be designed
				to—(i)encourage the use of qualified generation
				units; and(ii)ensure the safety and reliability of the
				qualified generation units and the local distribution systems interconnected
				with the qualified generation units.(C)Expedited
				procedures(i)In
				generalThe model standards
				shall have 2 separate expedited procedures, including—(I)a standard for interconnecting qualified
				generation units of not more than 15 kilowatts; and(II)a separate standard that expedites
				interconnection for qualified generation units of more than 15 kilowatts but
				not more than 2,000 kilowatts.(ii)Best
				practicesThe expedited
				procedures shall be based on the best practices that have been used in States
				that have adopted interconnection standards.(iii)Model
				RuleIn designing the
				expedited procedures, the Commission shall consider Interstate Renewable Energy
				Council Model Rule MR–I2005.(D)Adoption of
				standards(i)In
				generalNot later than 2 years after the date of enactment of
				this subsection, each State shall—(I)adopt the model
				standards established under this paragraph, with or without modification;
				and(II)submit the
				standards to the Commission for approval.(ii)Approval of
				modificationThe Commission shall approve a modification of the
				model standards only if the Commission determines that the modification
				is—(I)consistent with
				or superior to the purpose of the standards; and(II)required by
				reason of local conditions.(E)Nonapproval of
				standards for a StateIf
				standards have not been approved under this paragraph by the Commission for any
				State during the 2-year period beginning on the date of enactment of this
				subsection, the Commission shall, by rule or order, enforce the model standards
				of the Commission in the State until such time as State standards are approved
				by the Commission.(F)Updates(i)In
				generalNot later than 2
				years after the date of enactment of this subsection and after notice and
				opportunity for comment, the Commission shall publish an update of the model
				standards, after considering changes in the underlying standards and
				technologies.(ii)AvailabilityThe updates shall be made available to
				State regulatory authorities for the consideration of the authorities.(2)Safety,
				reliability, performance, and cost(A)In
				generalThe standards under
				this subsection shall establish such measures for the safety and reliability of
				the affected equipment and local distribution systems as are
				appropriate.(B)AdministrationThe standards shall—(i)be consistent with all applicable safety
				and performance standards established by—(I)the national electrical code;(II)the Institute of Electrical and Electronics
				Engineers;(III)Underwriters Laboratories; or(IV)the American National Standards Institute;
				and(ii)impose not more than such minimum cost and
				technical burdens to the interconnecting customer generator as the Commission
				determines, by rule, are practicable.(3)Additional
				chargesThe model standards
				under this subsection shall prohibit the imposition of additional charges by
				local distribution systems for equipment or services for interconnection that
				are in excess of—(A)the charges necessary to meet the
				standards; and(B)the charges and equipment requirements
				identified in the best practices of States with interconnection
				standards.(4)Relationship to
				existing law regarding interconnectionNothing in this subsection affects the
				application of section 111(d)(15) relating to interconnection.(5)Consumer-friendly
				contracts(A)In
				generalThe Commission
				shall—(i)promulgate regulations that ensure that
				simplified contracts will be used for the interconnection of electric energy by
				electric energy transmission or local distribution systems and generating
				facilities that have a power production capacity of not greater than 2,000
				kilowatts; and(ii)consider the best practices for
				consumer-friendly contracts that are used by States or national associations of
				State regulators.(B)Liability or
				insuranceThe contracts shall
				not require liability or other insurance in excess of the liability or
				insurance that is typically carried by customer-generators for general
				liability.(6)Enforcement(A)In
				generalAny person who
				violates this subsection shall be subject to a civil penalty in the amount of
				$10,000 for each day that the violation continues.(B)AssessmentThe penalty may be assessed by the
				Commission, after notice and opportunity for hearing, in the same manner as
				penalties are assessed under section 31(d) of the Federal Power Act (16 U.S.C.
				823b(d))..(b)Conforming
			 amendmentSection 1262 of the Public Utility Holding Company Act
			 of 2005 (42 U.S.C. 16451) is amended by striking paragraph (5) and inserting
			 the following:(5)Electric
				utility company(A)In
				generalThe term electric utility company means any
				company that owns or operates facilities used for the generation, transmission,
				or distribution of electric energy for sale.(B)ExclusionThe
				term electric utility company does not include an electric
				generation unit (as defined in section 113(d) of the Public Utility Regulatory
				Policies Act of
				1978)..3.Relationship to
			 State lawSection 117(b) of
			 the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2627(b)) is
			 amended—(1)by striking Nothing and
			 inserting the following:(1)In
				generalExcept as provided in
				paragraph (2), nothing;
				and(2)by adding at the end the following:(2)Net metering and
				interconnection standards(A)In
				generalSubject to
				subparagraph (B), no State or nonregulated utility may adopt or enforce any
				standard or requirement concerning net metering or interconnection that
				restricts access to the electric power transmission or local distribution
				system by qualified generators beyond those standards and requirements
				established under section 113.(B)Equivalent or
				greater accessNothing in
				this Act precludes a State from adopting or enforcing incentives or
				requirements to encourage qualified generation and net metering that—(i)are in addition to or equivalent to
				incentives or requirements under section 113; or(ii)afford greater access to the electric power
				transmission and local distribution systems by qualified generators (as defined
				in section 113) or afford greater compensation or credit for electricity
				generated by the qualified
				generators..4.Contracts for
			 renewable energy for executive agenciesSection 501(b)(1)(B) of title 40, United
			 States Code, is amended—(1)by striking A contract and
			 inserting the following:(i)In
				generalExcept as provided in clause (ii), a
				contract;
				and(2)by adding at the
			 end the following:(ii)Renewable
				energyA contract for renewable energy (as defined in section
				203(b) of the Energy Policy Act of 2005 (42 U.S.C. 15852(b))) may be made for a
				period of not more than 30
				years..5.Prohibition of
			 excessive fees for solar energy systems building permits(a)Definition of solar energy
			 systemIn this section, the
			 term solar energy system means, with respect to a structure,
			 equipment that uses solar energy to generate electricity for, to heat or cool,
			 or provide hot water for use in, the structure.(b)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Housing and Urban Development, in consultation with the Secretary of Energy,
			 shall issue regulations providing that the cost of a permit or license required
			 by a State or unit of local government for construction or installation of any
			 solar energy system shall not exceed—(1)in
			 the case of a structure primarily for residential use, an amount determined to
			 be appropriate by the Secretary of Housing and Urban Development; and(2)in the case of a
			 structure primarily for nonresidential use, 1 percent of the total cost of the
			 installation or construction of the solar energy system, but not more than
			 $10,000.6.Prohibition of
			 restrictions on residential installation of solar energy system(a)RegulationsWithin 180 days after the enactment of this
			 Act, the Secretary of Housing and Urban Development, in consultation with the
			 Secretary of Energy, shall issue regulations—(1)to prohibit any
			 private covenant, contract provision, lease provision, homeowners’ association
			 rule or bylaw, or similar restriction, that impairs the ability of the owner or
			 lessee of any residential structure designed for occupancy by 1 family to
			 install, construct, maintain, or use a solar energy system on such residential
			 property; and(2)to require that whenever any such covenant,
			 provision, rule or bylaw, or restriction requires approval for the installation
			 or use of a solar energy system, the application for approval shall be
			 processed and approved by the appropriate approving entity in the same manner
			 as an application for approval of an architectural modification to the
			 property, and shall not be willfully avoided or delayed.(b)ContentsThe
			 regulations required under subsection (a) shall provide that—(1)such a covenant,
			 provision, rule or bylaw, or restriction impairs the installation,
			 construction, maintenance, or use of a solar energy system if it—(A)unreasonably
			 delays or prevents installation, maintenance, or use;(B)unreasonably
			 increases the cost of installation, maintenance, or use; or(C)precludes use of
			 such a system; and(2)any fee or cost imposed on the owner or
			 lessee of such a residential structure by such a covenant, provision, rule or
			 bylaw, or restriction shall be considered unreasonable if—(A)such fee or cost
			 is not reasonable in comparison to the cost of the solar energy system or the
			 value of its use; or(B)treatment of solar
			 energy systems by the covenant, provision, rule or bylaw, or restriction is not
			 reasonable in comparison with treatment of comparable systems by the same
			 covenant, provision, rule or bylaw, or restriction.(c)Solar energy
			 systemFor purposes of this
			 section, the term solar energy system means, with respect to a
			 structure, equipment that uses solar energy to generate electricity for, to
			 heat or cool, or provide hot water for use in, the structure.